STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                              NO.   2022   KW   0012

VERSUS


LARRY      ALDERSON                                                    MARCH   28,       2022




In   Re:        Larry       Alderson,       applying     for    supervisory    writs,      22nd
                 Judicial         District     Court,        Parish   of   Washington,      No.
                 126887.



BEFORE:         MCDONALD,         LANIER,    AND    WOLFE,    JJ.


        WRIT    DENIED.


                                                   imm
                                                   WIL
                                                   EW




COURT      OF APPEAL,       FIRST    CIRCUIT




149 LW  DEPUTY    C   ERK    OF   COURT
                FOR   THE    COURT